Citation Nr: 0607688	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  95-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel





INTRODUCTION
/
The veteran had active military service from December 1964 to 
September 1966. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim seeking 
entitlement to service connection for PTSD.  

Although the issue of entitlement to non-service connected 
pension benefits had been in appellate status, said issue was 
granted in a September 2002 rating decision.  

The veteran's claim was remanded in July 2004.  


REMAND

In a VA Form 9 received by the Board in December 2005, the 
veteran indicated that he wished to have a Board hearing 
before a traveling member of the Board.  

Hence, this case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge of the Board at the Chicago 
Regional Office. 

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


